PER CURIAM HEADING




NO. 12-02-00340-CR


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



CARL DEATON,§
	APPEAL FROM THE 
APPELLANT

V.§
	COUNTY COURT AT LAW NO. 3 OF

THE STATE OF TEXAS,
APPELLEE§
	SMITH COUNTY, TEXAS




MEMORANDUM OPINION
PER CURIAM

	This appeal is being dismissed because Appellant has failed, after notice, to pay or make
arrangements to pay the trial court clerk's fee for preparing the clerk's record.  Appellant's sentence
was imposed on November 13, 2002, and the clerk's record, after an extension of the filing deadline,
was due on January 12, 2003.  On February 3, 2003, the clerk notified this court by letter that the
reason for the delay in filing was that Appellant had not made a claim of indigence and had failed
to either pay or make arrangements to pay for the preparing of the clerk's record.  On February 6,
2003, this court informed Appellant that, pursuant to Tex. R. App. P. 37.3(b) and 44.3, the appeal
would be dismissed unless proof of full payment to the clerk was provided on or before February 17,
2003.
	As of February 24, 2003, Appellant has neither provided proof of full payment or otherwise
responded to this court's notice.  Accordingly, the appeal is dismissed. 
Opinion delivered February 28, 2003.
Panel consisted of Worthen, C.J. and Griffith, J.

(DO NOT PUBLISH)